Title: To Benjamin Franklin from Ingenhousz, 7 April 1781
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear SirVienna April. 7th. 1781
I did send you in Decembre last the issue of the experiment by which the conducting power of common heat may be determined in the different metals. I have since wrote to you in february, requesting to be informed of what is become of Mr Wharton. I gave you to understand that I was greately concerned in some articles of trade he carryed on for me when he did set out. He promised me to write me as soon as arrived at Philadelphia, and to remit me in bills payable by you the some he layd out for me, and to lay out the rest in the best and surest way he could in America. In one of those undertakings I was concerned togeather with Mr Coffyn of Dunkerk and Dr Bankroft. As Mr Laurens is now arrived as your Secretary and had a good passage, he may probably know Whether Mr Wharton is arrived and when he did arrive. You would oblige me to inquire about it. I did also begg of you to inquire at Dr Bankroft or elsewere about a lettre which Mr Wharton wrote to me before he set out and which I never recieved. This lettre was of great concern for me. And I can’t imagine the possibility of its not coming to hand, as the other following, in which he refererred to the contents of the first, came to hand in due time—since my last to you I wrote to Mr le Begue de Presle begging of him to inquire whether you had recieved my letters, and to begg of you to let me have a line in answer to my former letters— I know, my dear friend, whow many wighty occupations take up your time and engross your attention. But however I can’t think you lost me entirely out of sight—it seems the En-glish put now whole the world at defiance. This shows, who much that haughty nation is to be feared, if it should acquire again the peacefull possession of N. America, and how necessary it is for the tranquillity of Europe that your Country should remain free. Some people here are in hopes of a congress being appointed in this city, and that an American Minister will be of the party. If this should be the case, I will rejoice in seing you here. I added a good deal of new notes to my paper upon the Electrophorus and added to it an introduction to your System, and some new discoveries about inflammable and explosive air. I wrote to Mr le Begue about printing it in Paris. But he gives me no answer. It is now under the press translated into german.
I languish much for a word of answer and begg to look over my former letters. Let me hear som news from your country.
I am with respect Dear Sir your obedient humble Servant
J Ingen Housz

This moment I am informed that the English have surprised Batavia. What cowardly, shamefull, and unmanly action! They defy whole the world because they know, nobody can hurt them. They deserve that whole Europe conspires against them to put them under propre bounds. You know my adres is a Vienne en Autriche

  
Addressed: a Monsieur / Monsieur B. Franklin / Ministre Plenip. du Congres &c. &c. / a Passy
Endorsed: April 7. 1781
